Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 5-8, 10-15, 17, 19, 21-30 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to address minor informalities: 
Claims which are amended are listed below:
For claim 1, line 11, amend “the MSG3” to “a MSG3”.
For claim 14, line 4, amend “the MSG3” to “a MSG3”.
For claim 17, line 14, amend “the MSG3” to “a MSG3”.
For claim 29, line 5, amend “the MSG3” to “a MSG3”.
Allowable Subject Matter
Claims 1, 3, 5-8, 10-15, 17, 19, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and claim objections are withdrawn.  The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, 17, the prior art fails to teach or suggest: deriving a timing advance (TA) range for the wireless device based on the PRACH preamble format, the TA range having a number of bits determined based on an applied subcarrier spacing to be used for the communication, the number of bits being determined by an equation:

    PNG
    media_image1.png
    57
    193
    media_image1.png
    Greyscale

Dmax being a maximum cell radius, c being the velocity of light, and Ts being inverse of a subcarrier spacing of a MSG3; and
transmitting a PRACH preamble sequence to the network node, in combination with the remaining limitations of the claim.

Regarding independent Claim 10, 25, the prior art fails to teach or suggest: generating a PRACH preamble configuration to be used by the wireless device;
transmitting the PRACH preamble configuration to the wireless device;
receiving a PRACH preamble sequence from the wireless device, wherein the PRACH preamble sequence is based on a TA range derived by the wireless device based on the PRACH preamble configuration; and
transmitting a RAR indicative of a TA value based on the TA range to permit the wireless device to perform a time alignment adjustment., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467